Citation Nr: 1508243	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-27 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a nervous condition.

2.  Entitlement to service connection for passive dependent reaction (claimed as a nervous condition).  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, not otherwise specified (NOS) and cocaine use disorder.  


REPRESENTATION

Veteran represented by:	Terri Perciavalle, Agent



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before a Decision Review Officer at a February 2013 RO hearing, and a transcript of this hearing is of record.

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board observes that the record shows that the Veteran has been variously diagnosed with a mental health disorder; therefore the issue has been recharacterized on the title page to reflect as such.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional VA treatment records dated through May 2012, which have been considered by the RO in the September 2012 statement of the case.

The issues of entitlement to service connection for passive dependent reaction (claimed as a nervous condition) and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final May 1979 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition.  

2.  The evidence received since the May 1979 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a nervous condition. 


CONCLUSIONS OF LAW

1.  The May 1979 rating decision that denied the Veteran claim for service connection for a nervous condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for a nervous condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting the petition to reopen the claim for entitlement to service connection for a nervous condition, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

New and Material

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2014).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a May 1979 rating decision, the RO denied the Veteran's claim for service connection for a nervous condition.  In May 1979, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file an NOD.  In addition, no evidence pertaining to the Veteran's claim was received within one year of the May 1979 rating decision.  Therefore, the May 1979 rating decision is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2014).  

In the May 1979 rating decision, the RO found that the Veteran was diagnosed with passive dependent reaction while in service, which was found to have existed prior to service and was not aggravated by his period of service.  

Since the Veteran's last prior final denial in May 1979, the Board concludes that the new and material evidence requirement to reopen his claim has been satisfied.  At his February 2013 RO hearing, the Veteran testified that he had no memory of his time in service while he was stationed in Quantico from 1966 to 1967.  He also asserted that the medication he received while in service, specifically Valium and Thorazine, may have caused him to develop memory loss and contributed to his current mental health problems.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The Veteran's February 2013 hearing testimony will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for a nervous condition is reopened.  


ORDER

New and material evidence has been received, and the petition to reopen the claim for entitlement to service connection for a nervous condition is granted, to this extent only.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In August 2014, the Veteran underwent a VA psychiatric examination to determine the nature and etiology of any current mental health disorder.  The VA examiner found that the Veteran had a current diagnosis of cocaine use disorder, in sustained remission which was unrelated to his military service.  The VA examiner also found that the Veteran's in-service diagnosis of passive dependent reaction, a term which is no longer used, was evidence of a personality style which began during adolescence and predated his military service.  Such a personality style or disorder were not caused by or exacerbated by military service.  During the VA examiner's review of the Veteran's mental health history, the VA examiner cited to several VA treatment records that are not found in the claims file.  Specifically, the VA examiner referred to admission to a medical unit at the VA Pittsburgh Healthcare System (PHS) in April 2007, treatment in a VA outpatient clinic in Beaver County from April 24, 2008 to April 14, 2010, a psychologist evaluation performed at the VAPHS on January 2, 2010, psychological treatment at the Center for the Treatment of Addictive Disorders (CTAD) from June 3, 2010 to June 18, 2014, and neuropsychological testing performed in January 2014.  The VA examiner noted that the treatment records since 2010 reflect reports of depression, anxiety, nightmares, and difficulty sleeping as well as being prescribed various medications in response, but no indication that these symptoms were related to his military service.  As these VA treatment records were relied upon by the March 2010 VA examiner and may provide relevant information to substantiate the Veteran's claim, on remand, these records must be obtained and associated with the claims file for the Board to review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Notably, a review of the June 2012 rating decision, September 2012 statement of the case and November 2014 supplemental statement of the case reflect that the AOJ did not have these records for review prior to adjudication as well.  

In addition, a July 2010 VA treatment record also reflects that the Veteran had CTAD treatment in 2006 and April or May 2010.  As such, these records should be obtained as well.  

As previously discussed above, the Veteran testified, at his February 2013 RO hearing, that he had no memory of his time in service from 1966 to 1967 while stationed at Quantico.  He argues that he received medication during service, specifically Valium and Thorazine, which may have caused his memory loss and his current psychiatric disorder.  The August 2014 VA examiner did not address the Veteran's assertions.  On remand, the Veteran should be afforded a new VA examination to address whether the medication he received while in service caused any current psychiatric disorder.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding mental health treatment records that are not currently of record, including those VA treatment records from VAPHS from April 2007 and from January 2010, records from the CTAD from 2006 and from April 2010 to June 2014 and records from VA outpatient clinic in Beaver County from April 2008 to April 2010.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

2.  After completing the above development, the AOJ should schedule the Veteran for a new VA examination with an appropriately qualified mental health professional to determine the nature and etiology of any current acquired psychiatric disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner.  A record of the review of the claims file should documented in the examination report.

All appropriate tests and studies should be conducted.

Upon review of the claims file, the examiner should respond to the following:

a.  Identify the current psychiatric diagnoses.

b.  State whether the prior psychiatric diagnoses in the VA treatment and private treatment records, to include PTSD, depressive disorder, NOS, and cocaine use disorder, are valid.  If not, state why.

c.  For each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in service, or is otherwise etiologically related to service, to include as a result of any medication prescribed to the Veteran, such as Valium and Thorazine, as the Veteran alleges.  

In answering the above, the VA examiner should consider and address the Veteran's lay statements regarding the nature and history of his mental health symptoms, including his assertions of memory loss while in service from 1966 to 1967.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


